DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed laminate.  Miyazaki et al. (WO 2016/152906) teaches a laminate for manufacturing a flexible substrate (¶0010-11) comprising a support/carrier substrate (¶0025); an organic sacrificial layer made from a polyimide disposed on the support substrate (¶0025), where the polyimide is preferably produced from a amine of the formula 
    PNG
    media_image1.png
    302
    1023
    media_image1.png
    Greyscale
and 3,3’,4,4’ biphenyltetracarboxylic acid dianhydride (Example 23); and a flexible substrate (¶0128) disposed on the sacrificial layer (¶0025).  The sacrificial film is laser ablatable, which would reduce the adhesion of the organic sacrificial layer (¶0009).
Miyazaki et al. requires the amine compound as having hydroxyl groups, which have been excluded from the instant claims.  As the hydroxyl groups are taught by Miyazaki et al. to be a required component, it would not have been obvious to a person having ordinary skill in the art to have used an amine without hydroxyl groups as claimed.
Jeong et al. (US 2015/02100448) teaches a laminate comprising a carrier substrate; a first polyimide film/sacrificial layer disposed on the surface of the carrier substrate and a second polyimide film/flexible substrate layer disposed on the first polyimide (¶0013).  Jeong teaches that the polyimide can comprise an amide group and have the formula of formula 3a (¶0038-39).  
However, Jeong et al. does not teach the organic sacrificial layer as having the claimed energy density.  The original specification shows that the preferred examples of Jeong et al., using TFMB or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 23, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767